Exhibit 10.38

FIRST AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (“Amendment”) dated as of November 6, 2014 to the Amended
and Restated Committed Facility Agreement dated August 29, 2013 between BNP
Paribas Prime Brokerage, Inc., on behalf of itself and as agent for the BNPP
Entities (“BNPP PB, Inc.”) and Paris Funding LLC (“Customer”).

WHEREAS, BNPP PB, Inc. and Customer previously entered into an Amended and
Restated Committed Facility Agreement dated as of August 29, 2013 (as amended
from time to time, the “Agreement”);

WHEREAS, the parties hereto desire to amend the Agreement as provided herein;

NOW THEREFORE, in consideration of the mutual agreements provided herein, the
parties agree to amend the Agreement as follows:

 

1. Amendment to Section 1 of the Agreement (‘Definitions’)

The following definition is hereby added to Section 1 of the Agreement in
alphabetical order, reordering such other definitions as appropriate:

““Funding Event” means on any day (the “Date of Determination”), BNP Paribas’
long-term credit rating has declined to a level three or more notches below its
highest rating by any of Standard & Poor’s Ratings Services, Moody’s Investor
Service, Inc. or Fitch Ratings, Ltd. during the period beginning on November 6,
2014 and ending on and including such Date of Determination.”

 

2. Amendment to Section 6 (‘Scope of Committed Facility’)

Section 6 of the Agreement is hereby amended by adding the following to the end
thereof:

“Notwithstanding the foregoing, on or after the occurrence of a Funding Event,
BNPP PB, Inc. shall have the option to terminate the Agreement with 29 days’
notice; provided that, if such 29th day is not a Business Day, then the first
day that is a Business Day immediately preceding the 29th day following such
notice (the “Termination Date”). Upon termination resulting from the exercise of
such option, BNPP PB, Inc. shall pay to Customer a fee equal to 25 bps on the
Maximum Commitment Financing on the Termination Date.”

 

3. Amendment to the Collateral Requirements in Section 1 in Appendix A of the
Agreement

The Collateral Requirements in Section 1(d) in Appendix A of the Agreement is
hereby amended by replacing the words “40%” currently appearing therein with the
words “30%”.

 

4. Amendment to the Commitment Fee in Appendix B of the Agreement

The definition for “Commitment Spread” under the Commitment Fee section is
hereby deleted in its entirety and replaced with the following:

““Commitment Spread” means, (i) if the Outstanding Debit Financing as of such
day is equal to or greater than 50% of the Maximum Commitment Financing, 40 bps;
or (ii) if the Outstanding Debit Financing as of such day is less than 50% of
the Maximum Commitment Financing, 50 bps.”

 

5. Representations

Each party represents to the other party that all representations contained in
the Agreement are true and accurate as of the date of this Amendment and that
such representations are deemed to be given or repeated by each party, as the
case may be, on the date of this Amendment

 

1



--------------------------------------------------------------------------------

6. Miscellaneous

 

  (a) Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

 

  (b) Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communications and prior writings (except as otherwise provided herein)
with respect thereto.

 

  (c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

  (d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

  (e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.

 

BNP PARIBAS PRIME BROKERAGE, INC.,

for itself and as agent for the BNPP Entities

    PARIS FUNDING LLC

/s/ Jonathan Muir

   

/s/ Paul S. Saint-Pierre

Name: Jonathan Muir     Name: Paul S. Saint-Pierre

Title: Managing Director

    Title: Chief Financial Officer

/s/ Jeffrey Lowe

   

Name: Jeffrey Lowe

   

Title: Managing Director

   

 

3